DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Claim Objections
            Claims  4 is objected to because of the following informalities:  
is objected to because of the following informalities: typographical error (the second horizontal flight wind). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Eickmann.  (US 4982914, Aircraft With A Plurality Of Propellers, A Pipe Structure For Thereon Holdable Wings, For Vertical Take Off And Landing).
High et al.  (US 10538327, Systems And Methods For Transporting Products Via Unmanned 

Aerial Vehicles).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is/are rejected under 35 U.S.C. 102 (a)(1), (a)(2)  as being anticipated by Eickmann.

Re claim 4    Referring to the figures and the Detailed Description, Eickmann discloses: 
 An aerial vehicle comprising: a first horizontal flight wing (24, 25) having two first propellers fixed on the first horizontal flight wing, each of the first propellers located at a center portion of a side of the first horizontal flight wing for ascending, descending, and advancing (14, 15), the first horizontal flight wing configured to rotate vertically for the ascending and the descending using the first propellers, and configured to rotate horizontally with an angle of attack for the advancing and horizontal flight using the first propellers (fig. 3, items 24, 25, under the principal of inherency, an angle of attack is an essential factor for the wings to generate lift for horizontal flight), 
a second horizontal flight wing (26, 27) having two second propellers fixed on the second horizontal flight wind, each of the second propellers located at a center portion of a side of second horizontal flight wing for ascending, descending, and advancing (16, 17), the second horizontal flight wing configured to rotate vertically for the ascending and the descending using the second propellers, and configured to rotate horizontally with an angle of attack for the advancing and horizontal flight using the second propellers (fig. 3, items 26, 27, under the principal of inherency, an angle of attack is essential factor to generate lift for horizontal flight). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickmann in view of High.

Re claim 10    Referring to the figures and the Detailed Description, Eickmann fails to teach as disclosed by High: An aerial vehicle comprising: a first rotatable horizontal flight wing with first propellers for ascending and descending for vertical flight, and advancing for horizontal flight fixed on the first rotatable horizontal flight wing; a second rotatable horizontal flight wing with second propellers for ascending and descending for vertical flight, and advancing for horizontal flight  fixed on the second rotatable horizontal flight wing.
(the above portion of Claim 10 is similar in scope to Claim 1; therefore, the above portion of Claim 10 is rejected under the same rationale as Claim 1).
However Eickmann fails to teach as disclosed by High: a combined landing gear and cargo carrier section forming a shape adjacent to a center of gravity of the aerial vehicle, which serves as both a landing gear and a cargo carrier (fig’s. 4A-4C depict a combined landing gear and cargo carrier is a receptacle section 474 that comprises item 479, and the cargo 480, in fig. 4C item 474 is landed on the landing pad 460 via item 479 while the support legs 473 are not touching the landing pad and above item 479  i.e. not used for landing as a landing gear as defined in the reference as support legs).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the High teachings of a combined landing gear and cargo carrier section forming a shape adjacent to a center of gravity of the aerial vehicle, which serves as both a landing gear and a cargo carrier into the Ter Keurs to make full use of the cargo carrier structure and save weight and space of the landing gear.
On the other hand Eickmann, as modified above, discloses the claimed invention except for a shape having a base portion larger than a top portion.  it would have been an obvious matter of design choice to make the different portions of the shape having a base portion larger than a top portion to increase the stability of the UAV during the landing process on the surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Re claim 11    Referring to the figures and the Detailed Description, Eickmann fails to teach as disclosed by High: The aerial vehicle of claim 4, further comprising a combined landing gear and cargo carrier section adjacent to a center of gravity of the aerial vehicle, which serves as both a landing gear and a cargo carrier (fig’s. 4A-4C depict a combined landing gear and cargo carrier section 474 and the cargo 480).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the High teachings of a combined landing gear and cargo carrier section adjacent to a center of gravity of the aerial vehicle, which serves as both a landing gear and a cargo carrier into the Eickmann to make full use of the cargo carrier structure and save weight and space of the landing gear.

Re claim 12    Referring to the figures and the Detailed Description, Eickmann, as modified above,  discloses the claimed invention except for the combined landing gear and cargo carrier section forms a shape having a base portion larger than a top portion.  it would have been an obvious matter of design choice to make the different portions of the combined landing gear and cargo carrier section forms a shape having a base portion larger than a top portion, to increase the stability of the UAV during the landing process on the surface, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. In the above rejection the examiner added a clarification in claim 10.

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MEDHAT BADAWI/            Primary Examiner, Art Unit 3642